PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Meyer et al.
Application No. 17/629,683
Filed: January 24, 2022
For: Arrangement and method for measuring a field of vision and use of an implant

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed request to participate in the Patent Prosecution Highway (PPH)
program and the petition under 37 CFR 1.102(a), filed April 5, 2022, and supplemented on May 26, 2022, in response to the decision mailed March 28, 2022, dismissing the original request to make the above-identified application special.

The request and petition are DENIED. 

DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1. The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA);  

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination of the U.S. application has not begun;

4.	Applicant must submit:
a.	Documentation of prior office action:

i.	a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons     for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application)
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

The original request and petition filed January 31, 2022 were dismissed in a decision mailed on
March 28, 2022. The decision of March 28, 2022 indicated that the request failed to meet
condition (2).

The request to participate in the PPH pilot program and petition still fail to comply with
condition (2). The renewed PPH request filed April 5, 2022, and supplemented on May 26, 2022, fails to ensure that all of the claims in the U.S. application sufficiently correspond or have been amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application. Specifically, the claims correspondence table submitted on April 5, 2022 does not indicate how pending U.S. Claims 10 and 15 correspond to allowable/patentable OEE claim(s). In addition, cancelled U.S. Claims 14 and 17 have been listed as pending claims on the claims correspondence table. 

Since the deficiencies were not satisfied in the renewed PPH request filed April 5, 2022, and supplemented on May 26, 2022, the petition to make the above-identified application special is hereby DENIED and the application will await action in its regular turn.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins whose telephone number is (571) 272-0986.

All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.

/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions